                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

SERGIO CASANOLA
                                                       CIVIL ACTION
VERSUS
                                                       NO. 19-300-JWD-RLB
DELTA MACHINE & IRONWORKS,
LLC, ET AL.

        ORDER REGARDING DEFENDANT’S MOTION TO DISMISS (DOC. 30)

       Defendant Delta Machine & Ironworks, LLC (“Defendant”) filed an Amended Motion to

Dismiss Plaintiff’s Complaint Pursuant to 12(b)(6) for Failure to State a Claim (Doc. 30)

(“Motion”) in which it moves to dismiss the following Title VII claims asserted by Plaintiff Sergio

Casanola (“Plaintiff”): (1) employment discrimination based on race or national origin; (2) hostile

work environment or harassment; and (3) retaliation (and further that this claim has not been

administratively exhausted). Defendant maintains that Plaintiff’s operative complaint does not

plead sufficiently detailed or specific factual allegations and is, therefore, defective for failing to

articulate a plausible claim as required by the Supreme Court’s decision in Ashcroft v. Iqbal, 556

U.S. 662 (2009). The Court reviewed the motion. Without expressing any view as to its merits,

the Court affords Plaintiff an opportunity to cure the purported pleading defect; the Court grants

Plaintiff leave to file an amended complaint, in accordance with Fed. R. Civ. P. 15(a)(2).

       An amended complaint must plead specific factual allegations that, if true, would

“plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 680. The Court will thus deny

the Defendant’s Motion without prejudice. Within fourteen days of this order (or by February 4,

2020), Plaintiff must file into the Court a single Amended Complaint that contains all of the

allegations he brings against Defendant. Given the number of prior amended complaints in this

action, Plaintiff will not be afforded another opportunity to amend his complaint absent good
cause. If Plaintiff fails to timely file an amended complaint, the Court will allow Defendant to re-

file its Motion, and the Court will decide it based solely on the allegations contained in the

operative complaint.

       Signed in Baton Rouge, Louisiana, on January 22, 2020.



                                                     S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA
